Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of finding new prior art, the examiner has decided to reopen the prosecution of another Non-Final Rejection in the following:
Non-Final Rejection 

The Status of Claims:
Claims 1-16 are pending. 
Claims 1-6 are rejected. 
Claims 7-16 are withdrawn from consideration. 

DETAILED ACTION
1. 	Claims 1-6 are under consideration in this Office Action.
 					       Priority 
2.	It is noted that this application is a continuation of 16/448,632 06/21/2019, which claims benefit of 62/688,236 (06/21/2018).  
    Drawings
3.         None. 
        IDS
4.         None. 



Election/Restriction
Applicant’s election without traverse of Group I (claims 1-6) on 8/16/2021 is acknowledged.
Claims 7-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected groups II-III, there being no allowable generic or linking claim.  



Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kiyoooka et al (US 6,133,184) in view of Van Berge (WO 2014/140973A1)..
Applicant claims the followings:
1. A catalyst support comprising at least 95% silicon carbide, having surface areas of about < 10 m2/g and pore volumes of about 1 cc/g, wherein the catalyst support is devoid of a catalyst.  
2. The catalyst support of claim 1, comprising at least 99% silicon carbide.  
3. The catalyst support of claim 1, having surface areas of about < 5 m2/g.  
4. The catalyst support of claim 1, having pore volumes of about < 0.7 cc/g.  


Determination of the scope and content of the prior art

Kiyoooka et al discloses a catalyst support containing silicon carbide in the following:
First, a carrier (1) containing silicon carbide, silicon dioxide, mullite, and niobium oxide at a weight ratio of 90:5:5:1 and containing less than 0.2 percent by weight alkali metal elements and alkaline earth metal elements (hereinafter, will be referred to as the a specific surface of 0.14m2 /g, as in the instant claims 1 (in part) and 3 and a radical crushing load of 10.0kg. The carrier (1) had a composition and physical properties as shown in Table 1.
(see col.8, line 61 to col. 9, line 5)
In view of the above, the carrier is manufactured preferably from 70 weight parts to 95 weight parts silicon carbide as in the claim 1 (in part), 25 weight parts to 4 weight parts clay, as the inorganic bonding material, containing 2 weight percent or less alkaline metal and alkaline earth metal in total amount, and 0 weight part to 5 weight parts colloidal silica containing 0.1 weight percent or less alkaline metal and alkaline earth metal in total amount, with these substances making up the total amount of 100 weight parts
(see col.5, lines 7-15)

The instant invention, however, differs from the prior art in that the pore volume and the 99 % of silicon carbide are unspecified in the prior art. 

Van Berge discloses a catalyst support containing silicon carbide in the following:

    PNG
    media_image1.png
    571
    1232
    media_image1.png
    Greyscale

(see page 4, lines 4-14)

    PNG
    media_image2.png
    160
    1274
    media_image2.png
    Greyscale

(see page 3 ,lines 25-27)


Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Kiyoooka et al art is that the Kiyoooka et al does not expressly teach  the claimed pore volume and . the 99 % of silicon carbide The deficiencies of the Kiyoooka et al  are cured by the Van Berge.
His et al art is that the Van Berge does not expressly teach the surface areas of about < 10 m2/g. The deficiencies of the Van Berge are cured by the Kiyoooka et al.

Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 2, with respect to the lack of disclosing
at least 99 % of silicon carbide in the composition, the Van Berge expressly teaches that silicon carbide can contain substantially 100% of SiC, which is more preferably as catalyst support.  (see page 3 ,lines 25-27).

Regarding the Claims 1 and 4, with respect to the lack of disclosing
the pore volume of silicon carbide in the composition, the Kiyoooka  prior art is silent. However, the Van Berge prior art does mention that the support pore volume may be between 01 and 1 ml/g (see page 4, lines 4-14)

Considering objective evidence present in the application indicating obviousness or nonobviousness.
Kiyoooka expressly discloses the catalyst support containing about 95 % of  silicon carbide having the surface area of 0.14m2 /g and a porosity of 26.2% in the  product which can be used for oxidation of a hydrocarbon ; similarly, Van Berge does teach the catalyst support containing more than 90 % of  silicon carbide having the surface area of 20 m2 /g and a pore volume of 01 ml/g that can be used for producing 
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate teachings of Van Berge’s pore volume and extremely high concentration in percentage of silicon carbide into the Kiyoooka in order to maximize the overall catalytic reaction process 
This is because the skilled artisan in the art would expect the combined processes to be  to be successful and feasible as guidance shown in the prior art. 


6.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (US 2017/0217915 A1) in view of Van Berge (WO 2014/140973A1)..

Applicant claims the followings:
5. A catalyst comprising a catalyst support having at least 95% SiC, with a silver solution impregnated thereon comprising silver oxide, ethylenediamine, oxalic acid, and monoethanolamine.  
6. The catalyst of claim 5, further comprising promotors selected from the group consisting of: NO3, Re, S, W, Mo, alkali metals, Cs, CsOH, Rb, K, Na, Li, and combinations thereof.

Determination of the scope and content of the prior art



    PNG
    media_image3.png
    232
    584
    media_image3.png
    Greyscale

(see page 4,  a paragraph#0033).


    PNG
    media_image4.png
    487
    593
    media_image4.png
    Greyscale

(see page 14,  a paragraph#0124) as in the instant claims 5(in part) and 6



Van Berge discloses a catalyst support containing silicon carbide in the following:

    PNG
    media_image1.png
    571
    1232
    media_image1.png
    Greyscale

(see page 4, lines 4-14)

    PNG
    media_image2.png
    160
    1274
    media_image2.png
    Greyscale

(see page 3 ,lines 25-27)

Ascertainment of the difference between the prior art and the claims

1. The difference between the instant application and the applied Shibata et al art is that the Shibata et al does not expressly teach  the claimed at least 95 % of silicon carbide. The deficiency of the Shibata et al is cured by the Van Berge.
 Van Berge  art is that the Van Berge does not expressly teach the silver solution impregnated thereon comprising silver oxide, ethylenediamine, oxalic acid, and monoethanolamine. and  promotors selected from the group consisting of:, alkali metals, Cs,  Na, Li.


Resolving the level of ordinary skill in the pertinent art.

Regarding the Claim 5, with respect to the lack of disclosing
at least 95 % of silicon carbide in the composition, the the Van Berge expressly teaches that silicon carbide can contain substantially 100% of SiC, which is more preferably as catalyst support.  (see page 3 ,lines 25-27).

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Shibata et al expressly discloses that a catalyst can comprise Cs,  Na, Li and  a silicon carbide support and a silver solution comprising silver oxide, ethylenediamine, oxalic acid, and monoethanolaminein for the production of alkylene oxide, Similarly,  Van Berge does teach the catalyst support containing more than 90 % of  silicon carbide that can be used for producing hydrocarbons and optionally producing oxygenates of hydrocarbons.   Both processes are commonly used for catalysts supports for producing alkylene oxide  or oxygenates of hydrocarbons. Furthermore, 
So, it would have been obvious to the skilled artisan in the art before the effective filing date of the claimed invention to be motivated to incorporate teachings of Van Berge’s extremely high concentration in percentage of silicon carbide into the Shibata et al process in order to maximize the overall catalytic reaction process. 
This is because the skilled artisan in the art would expect the combined processes to be  to be successful and feasible as guidance shown in the prior art. 


Conclusion
Claims 1-6 are rejected. 
Claims 7-16 are withdrawn from consideration. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        1/25/2022